Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
It is agreed, based on Applicant’s arguments and further review of the prior art, that amending claim 1 to include language reciting “…a hand-held hand pole on which said surveying instrument main body is provided, a downward image pickup module which acquires a second image along a second image pickup optical axis extending downward at a predetermined angle with respect to said reference optical axis…” renders claim 1, and the claims dependent thereon, allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645